Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/06/2022 was filed after the mailing date of the Non-Final Office Action on 1/06/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
3.	Applicant’s arguments, see remarks page 15-16, filed 7/06/2022, with respect to the rejection(s) of Claims 1-16 and 18-23 under 35 U.S.C. § 102 over Carruthers (US 20050231217 A1), Claim 17 under 35 U.S.C. 103 as being unpatentable over Carruthers ‘217 A1 in view of Tenca (US 9537311 B2) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 15-16, regarding the independent claims 1, 7 and 22 that “At its page 5, the Action asserts that the portion of the Carruthers circuit corresponding to the claimed first and second terminals is the section of the circuit extending between resistances 20a and 20b, i.e., position 22. At p. 6, the Action asserts that the Carruthers resistance Rg corresponds to the “predetermined resistance” in the clause of claim 1 recited above. Accepting these assertions for purposes of explanation only, the Action takes the position that the claimed first and second electrical terminals exist between the Carruthers resistances 20a and 20b but also that resistances 20a and 20b extend between the first and second electrical terminals. That is, the Action’s position has to be that the Carruthers resistances 20a and 20b are outside the first and second electrical terminals yet, also, between the first and second electrical terminals. Referring to Carruthers Figures 1a and 1b, Applicant submits that only the first of these conditions is true in Carruthers. Accepting the Action’s position, for purposes of explanation only, that the portion of the Carruthers circuit between resistances 20a and 20b could correspond to the first and second electrical terminals, resistances 20a and 20b are outside, but not also between, those terminals. Thus, resistances 20a and 20b would not be applied “across the first and second electrical terminals.” For at least this reason, Carruthers does not meet the limitations of claim 1. Nor would such modification of Carruthers have been obvious. The purpose of Carruthers is to distinguish between the presence or absence of a ground fault. It is for this reason that the Carruthers circuit disposes current sensor 24 between point 22 and ground. Measurement of current or voltage across the recited terminals would not provide that information.
For at least the reasons set forth above, claim 1 is allowable over Carruthers. Independent claims 7 and 22 are allowable for similar reasons. Claims 2-6 directly or indirectly depend from independent claim 1. These claims are allowable for the reasons independent claim 1 is allowable, but each dependent claim also recites further limitations and is allowable in its respective combination.”

Examiner Response:
Applicant’s arguments, see page 15-16 (stated above), filed 7/06/2022, with respect to the rejection(s) of claim(s) 1, 7 and 22 have been fully considered and are not persuasive.
In response to Applicant’s argument that does not include certain features of Applicant's invention, the limitations on which the Applicant relies (the claimed first and second electrical terminals exist between the Carruthers resistances 20a and 20b but also that resistances 20a and 20b extend between the first and second electrical terminals) are not stated in the independent claims. It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064. 
Claim recites, “a predetermined resistance across the first and second electrical terminals”. Across:(https://www.thefreedictionary.com/across) 1.  On, at, or from the other side of 2.  So as to cross; through 3.  From one side of to the other 4.  Into contact with. For the broadest reasonable interpretation across can be defined as any of the meaning or delimitation. Claim recites, “a predetermined resistance across the first terminal and the second terminal”. Therefore, it can be interpreted as across the first and second terminal to the other side or through the first and second terminal. Claim does not recite that the predetermined resistance in between the first terminal and the second terminal. Therefore, applicant’s argument that, “the portion of the Carruthers circuit between resistances 20a and 20b could correspond to the first and second electrical terminals, resistances 20a and 20b are outside, but not also between, those terminals” is not persuasive as claim does not recite the limitation that the predetermined resistance is in between the first terminal and the second terminal. Carruthers still can be applied to meet the limitation. 
Again, applicant’s argument that “the resistances 20a and 20b would not be applied “across the first and second electrical terminals”” is not persuasive because from the definition of across the limitation can be represented as resistance value through the first and second terminal. 
Carruthers discloses in Paragraph [0039], “If, on the other hand, a ground fault 40 exists in the arrangement of FIG. 2a, the Thevenin equivalent circuit of FIG. 2b shows that the ground fault 40 provides a path for the flow of current under the impetus of the fault voltage V.sub.fault, impeded by the series combination of the fault resistance and the parallel combination 250. Combination 250 includes resistor 20b in parallel with the series circuit consisting of resistor 20a and capacitor 210.” Therefore, it is seen from the Figure 2b that in a first condition, the resistance between the terminals are Rg and the voltage drop is the voltage drop in the resistance Ra or Rb which is the voltage drop in Rg. Figure 2c shows the second switch state which is different then the first switch state and the voltage drop across the terminal is the voltage drop in the resistance Rg. Claim does not recite that the voltage drop is in between the first and second terminal. 
Applicant’s argument that “The purpose of Carruthers is to distinguish between the presence or absence of a ground fault. It is for this reason that the Carruthers circuit disposes current sensor 24 between point 22 and ground. Measurement of current or voltage across the recited terminals would not provide that information” is not persuasive. 
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).
Therefore, applicant’s argument “The purpose of Carruthers is to distinguish between the presence or absence of a ground fault. It is for this reason that the Carruthers circuit disposes current sensor 24 between point 22 and ground. Measurement of current or voltage across the recited terminals would not provide that information” is not persuasive. Therefore, the rejection of claim 1 under 35 U.S.C. § 102 over Carruthers (US 20050231217 A1) is maintained below. See the rejection set forth below. 

Applicant’s argument regarding the independent claims 7 and 22 is not persuasive because of the reason stated above. Similarly, applicant’s argument regarding dependent claims is also not persuasive. See the rejection set forth below.

For expedite prosecution applicant is invited to call to discuss the present rejection and to discuss any possible amendment to overcome the references to make the claims allowable. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 22-23 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Carruthers in the US Patent Application Publication Number US 20050231217 A1.

Regarding claim 1, Carruthers teaches a high-voltage electrical system [10] in Figure 2a: Modified Figure 2a of Carruthers below (Electrical fault detection in the context of direct voltages, and more especially to detection of the resistance and voltage to a nominally isolated ground; Paragraph [0001] Line 1-3; When voltage source 12 has a "high" voltage, which is to say a voltage which is great enough to cause injury or death to an individual, ground faults should be detected, and when a ground fault is detected, the voltage source 12 should be disconnected, or at least a warning given of the existence of the ground fault; Paragraph [0033] Line 14-19), comprising:
a high voltage electric power source [12] (System 10 includes a direct voltage source designated generally as 12, which includes plural series-connected voltage sources illustrated as electrochemical batteries 12a and 12b; Paragraph [0031] Line 2-5; When voltage source 12 has a "high" voltage, which is to say a voltage which is great enough to cause injury or death to an individual, ground faults should be detected, and when a ground fault is detected, the voltage source 12 should be disconnected, or at least a warning given of the existence of the ground fault; Paragraph [0033] Line 14-19; Therefore the power source 12 is a high voltage electric power source);
an electrical load [30] (inverter 30 as the electrical load) (Modified Figure 2a of Carruthers below, the positive (+) voltage from the positive terminal of voltage source 12a is connected by way of a conductor 14+ to a terminal 30a of a load such as an inverter, power converter, DC/DC converter or other such high voltage device or system, illustrated generally as a block 30; Paragraph [0032] Line 1-6);
electrical circuitry [20]+[30]+[12] including the electric power source [12] and the electrical load [30] (A balance circuit designated generally as 20 is connected "between" conductors or buses 14+ and 14- in Modified Figure 2a of Carruthers below. The balance circuit 20 includes a voltage divider 21, well known in the art, including first and second series-connected resistance devices, such as resistors 20a and 20b; Paragraph [0033] Line 1-5; Balance circuit 20 including the power source 12 and inverter 30 forms the electrical circuitry) so that the electric power source [12] applies high voltage power to the electrical load [30] (FIG. 2c illustrates the arrangement of FIG. 2a with the contactor K1 closed or conductive, to thereby complete a current loop from the positive (+) terminal of battery 12a through contactor K1, and by way of conductor bus 14+ to terminal 30a of inverter 30, through the inverter 30; Paragraph [0040] Line 3-7);
at least one switch [K1] disposed in the electrical circuitry [20] upstream from the electrical load [30] (Also in Modified Figure 2a of Carruthers below, a contactor, switch or relay contact arrangement K1 is interposed between the positive (+) terminal of voltage source 12 and bus conductor 14+; Paragraph [0038] Line 5-7) with respect to the electric power source [12] so that the at least one switch [K1], 
in a first switch state (Figure 2c shows the first state when the switch K1 is closed), conducts electric current within the electrical circuitry [20] through the at least one switch [K1] (FIG. 2c illustrates the arrangement of FIG. 2a with the contactor K1 closed or conductive, to thereby complete a current loop from the positive (+) terminal of battery 12a through contactor K1, and by way of conductor bus 14+ to terminal 30a of inverter 30, through the inverter 30, and returning to the voltage source 12 by way of conductor bus 14-; Paragraph [0040] Line 3-8) and, 
in a second switch state (Figure 2a: Modified Figure 2a of Carruthers below shows the second state when the switch K1 is open), opens at least part of the electrical circuitry [20] so that the high voltage power [12] is not applied to at least part of the electrical load [30] (In FIG. 2a: Modified Figure 2a of Carruthers below, a contactor, switch or relay contact arrangement K1 is interposed between the positive (+) terminal of voltage source 12 and bus conductor 14+. Such a contactor or switch is commonly provided in order to be able to turn OFF or deenergize the load, which in this case includes inverter 30, without removing the battery pack of source 12. In the case illustrated in FIG. 2a, contactor K1 is open or nonconductive. Consequently, there is no "floating" or isolated path for the flow of current from voltage source 12 to the load including inverter 30; Paragraph [0038] Line 5-14; Therefore when K1 in the second state opens at least part of the electrical circuitry [20] so that the high voltage power [12] is not applied to at least part of the electrical load [30]);

    PNG
    media_image1.png
    369
    744
    media_image1.png
    Greyscale


Figure 2a: Modified Figure 2a of Carruthers
a first electrical terminal (Figure 2a: Modified Figure 2a of Carruthers above shows the first electrical terminal) connected to a first position [14+] (The position of conductor 14+ is the first position), between the at least one switch [K1] and the electrical load [30] (Figure 2a: Modified Figure 2a of Carruthers above shows a first electrical terminal connected to a first position [14+] (The position of conductor 14+ is the first position), between the at least one switch [K1] and the electrical load [30]) , in a portion of the electrical circuitry [20]  at which high voltage exists when the at least one switch [K1] is in the first switch state (Figure 2c shows the first state when the switch K1 is closed) (When the switch is closes i.e. when the switch is in first state current flows from the source to the load and the electrical circuitry and high voltage exits in the resistance 20a of the electrical circuitry 20);
a second electrical terminal (Figure 2a: Modified Figure 2a of Carruthers above shows the second electrical terminal) connected to a second position [14-] (The position of conductor 14- is the second position), between the at least one switch [K1] and the electrical load [30] (Figure 2a: Modified Figure 2a of Carruthers above shows a first electrical terminal connected to a second position [14-] (The position of conductor 14- is the second position), between the at least one switch [K1] and the electrical load [30]), in the portion of the electrical circuitry [20], wherein application of a predetermined resistance [Rg] (Rg is the predetermined resistance) (Rg is the equivalent resistance of balance circuit 20, corresponding to the parallel impedance of voltage divider 21, which equals half the value of resistance 20a or 20b when they have equal value; Paragraph [0057] Line 1-4) across the first and second electrical terminals produces a voltage drop [Vlink] (Vlink is the voltage drop in the first switch state when the switch is closed across the first and second terminal) across the predetermined resistance [Rg] that is in a voltage drop [Vlink] first state when the at least one switch [K1] is in its first switch state (FIG. 2c illustrates the arrangement of FIG. 2a with the contactor K1 closed or conductive, to thereby complete a current loop from the positive (+) terminal of battery 12a through contactor K1, and by way of conductor bus 14+ to terminal 30a of inverter 30, through the inverter 30, and returning to the voltage source 12 by way of conductor bus 14-. In FIG. 2c, the link voltage appearing across capacitor 210 is illustrated by an arrow Vlink=VDC; Paragraph [0040] Line 5-10; When the switch is closed in the first state the voltage drop is Vlink in the predetermined resistance Rg as the resistance path is parallel to capacitor 210) and is in a voltage drop second state (Vfault is the second state voltage drop) when the at least one switch [K1] is in its second switch state (when the switch is open is the second state) (If, on the other hand, a ground fault 40 exists in the arrangement of FIG. 2a, the Thevenin equivalent circuit of FIG. 2b shows that the ground fault 40 provides a path for the flow of current under the impetus of the fault voltage Vfault, impeded by the series combination of the fault resistance and the parallel combination 250; Paragraph [0039] Line 1-5; The fault voltage Vfault is given by 8 V fault = Vlink 2 Igf 1 - Vlink 1 Igf 2 2 ( Igf 1 - Igf 2 ) ( 6 ); Paragraph [0058] Line 1-2), wherein 
the voltage drop first state is different from the voltage drop second state (The fault voltage Vfault is given by 8 V fault = Vlink 2 Igf 1 - Vlink 1 Igf 2 2 ( Igf 1 - Igf 2 ) ( 6 ); Paragraph [0058] Line 1-2; Equation 6 shows the voltage drop at the second stage Vfault which is different than the voltage at the first state Vlink);
a first at least one electrical component [20a] (resistor 20a as the first electrical component) electrically disposed between the first electrical terminal and the first position (point 14+) in the electrical circuitry [20] (A balance circuit designated generally as 20 is connected "between" conductors or buses 14+ and 14- in Figure 2a: Modified Figure 2a of Carruthers above. The balance circuit 20 includes a voltage divider 21, well known in the art, including first and second series-connected resistance devices, such as resistors 20a and 20b. Also, the resistance provided by each of resistors 20a and 20b of FIG. 1a can be provided by a plurality of series-, parallel-, or series-parallel-connected resistors or resistance devices; Paragraph [0033] Line 1-13; Figure 2a: Modified Figure 2a of Carruthers above shows the first electrical component as the resistance 20a electrically disposed between first electrical terminal and the first position at the point 14+) so that the first at least one electrical component [20a] passes at most a low level of electric current from the first position to the first electrical terminal when a short circuit between the first electrical terminal and the portion of the electrical circuitry completes an electric circuit that includes the first at least one electrical component [20a] and the electric power source [12] (Because of the electrical component as the resistance a low level current flows through the first electrical component from the first position to the first electrical terminal when a short circuit between the first electrical terminal and the portion of the electrical circuitry completes an electric circuit that includes the first at least one electrical component [20a] and the electric power source [12]); and
a second at least one electrical component [20b] (resistor 20b as the second electrical component) electrically disposed between the second electrical terminal and the second position (point 14-]) in the electrical circuitry [20] (A balance circuit designated generally as 20 is connected "between" conductors or buses 14+ and 14- in Figure 2a: Modified Figure 2a of Carruthers above. The balance circuit 20 includes a voltage divider 21, well known in the art, including first and second series-connected resistance devices, such as resistors 20a and 20b. Also, the resistance provided by each of resistors 20a and 20b of FIG. 1a can be provided by a plurality of series-, parallel-, or series-parallel-connected resistors or resistance devices; Paragraph [0033] Line 1-13; Figure 2a: Modified Figure 2a of Carruthers above shows the second electrical component as the resistance 20b electrically disposed between second electrical terminal and the second position at the point 14-) so that the second at least one electrical component [20b] passes at most a low level of electric current from the second position to the second electrical terminal when a short circuit between the second electrical terminal and the portion of the electrical circuitry completes an electric circuit that includes the second at least one electrical component [20b] and the electric power source [12] (Because of the electrical component 20b as the resistance a low level current flows through the second electrical component 20b from the second position to the second electrical terminal when a short circuit between the second electrical terminal and the portion of the electrical circuitry completes an electric circuit that includes the second at least one electrical component [20b] and the electric power source [12]).

Regarding claim 2, Carruthers teaches a high-voltage electrical system [10] in Figure 2a: Modified Figure 2a of Carruthers above, wherein 
the electric power source [12] is a battery [12a, 12b] (In Figure 2a: Modified Figure 2a of Carruthers above, system 10 includes a direct voltage source designated generally as 12, which includes plural series-connected voltage sources illustrated as electrochemical batteries 12a and 12b. While only two such sources or batteries are illustrated, three or more batteries may be series-connected or stacked to generate the voltage of source 12; Paragraph [0031] Line 1-8).

Regarding claim 3, Carruthers teaches a high-voltage electrical system [10] in Figure 2a: Modified Figure 2a of Carruthers above, 
wherein the at least one switch [K1] is an electrical contactor (Also in Figure 2a: Modified Figure 2a of Carruthers above, a contactor, switch or relay contact arrangement K1 is interposed between the positive (+) terminal of voltage source 12 and bus conductor 14+; Paragraph [0038] Line 5-7).

Regarding claim 4, Carruthers teaches a high-voltage electrical system [10] in Figure 2a: Modified Figure 2a of Carruthers above, wherein 
the respective positions [14+ and 14-] of the electrical circuitry [20] are disposed electrically in parallel to both the electric power source [12] and the electrical load [30] (A balance circuit designated generally as 20 is connected "between" conductors or buses 14+ and 14- in FIG. 1. The balance circuit 20 includes a voltage divider 21, well known in the art, including first and second series-connected resistance devices, such as resistors 20a and 20b. Also, the resistance provided by each of resistors 20a and 20b of FIG. 1a can be provided by a plurality of series-, parallel-, or series-parallel-connected resistors or resistance devices; Paragraph [0033] Line 1-13; Figure 2a: Modified Figure 2a of Carruthers above shows that the respective positions [14+ and 14-] of the electrical circuitry [20] are disposed electrically in parallel to both the electric power source [12] and the electrical load [30]).

Regarding claim 5, Carruthers teaches a high-voltage electrical system [10] in Figure 2a: Modified Figure 2a of Carruthers above, comprising
a third at least one electrical component [24+20b] (Current sensor 24 and the resistor 20b as the third electrical component) electrically disposed between the first electrical terminal and the second position [14-] in the electrical circuitry [20] (Figure 2a: Modified Figure 2a of Carruthers above shows that the third at least one electrical component [24+20b] (Current sensor 24 and the resistor 20b as the third electrical component) electrically disposed between the first electrical terminal and the second position in the electrical circuitry [20]) so that the third at least one electrical component [24+20b] passes at most a low level of electric current from the second position to the first electrical terminal when a short circuit between the first electrical terminal and the portion of the electrical circuity completes an electric circuit that includes the third at least one electrical component and the electric power source [12] (Because of the electrical component 20b as the resistance in the third electrical component a low level of electric current from the second position to the first electrical terminal when a short circuit between the first electrical terminal and the portion of the electrical circuity completes an electric circuit that includes the third at least one electrical component and the electric power source [12]), and
a fourth at least one electrical component [24+20a] (Current sensor 24 and the resistor 20a as the fourth electrical component) electrically disposed between the second electrical terminal and the first position in the electrical circuitry (Figure 2a: Modified Figure 2a of Carruthers above shows that the fourth at least one electrical component [24+20a] (Current sensor 24 and the resistor 20a as the fourth electrical component) electrically disposed between the second electrical terminal and the first position [14+] in the electrical circuitry [20]) so that the fourth at least one electrical component passes at most a low level of electric current from the first position [14+] to the second electrical terminal when a short circuit between the second electrical terminal and the portion of the electrical circuity completes an electric circuit that includes the fourth at least one electrical component and the electric power source [12] (Because of the fourth electrical component as the resistance 20a, at least one electrical component passes at most a low level of electric current from the first position to the second electrical terminal when a short circuit between the second electrical terminal and the portion of the electrical circuity completes an electric circuit that includes the fourth at least one electrical component and the electric power source).

Regarding claim 6, Carruthers teaches a high-voltage electrical system [10] in Figure 2a: Modified Figure 2a of Carruthers above, wherein 
the third at least one electrical component [24+20b] comprises the second at least one electrical component [20b] and wherein the fourth at least one electrical component [24+20a] comprises the first at least one electrical component [20a] (Figure 2a: Modified Figure 2a of Carruthers above shows the third at least one electrical component [24+20b] comprises the second at least one electrical component [20b] and wherein the fourth at least one electrical component [24+20a] comprises the first at least one electrical component [20a]).

Regarding claim 7, Carruthers teaches an electric bus (Hybrid electric vehicles (HEVs) combine the internal combustion engine of a conventional vehicle with the battery and electric motor of an electric vehicle; Paragraph [0007] Line 1-2; Vehicle can be bus or car or any transport), comprising:
a body supported by a plurality of wheels (all vehicle comprises a body supported by a plurality of wheels although the reference odes not say anything about wheel);
at least one electric motor [32] (The coupling of the positive and negative voltages to inverter 30 energizes the inverter, and allows it to generate suitable voltages, which may be alternating voltages, for the operation of a second load 32, which is illustrated as being an electric motor M. In the context of a vehicle which is powered in whole or in part by electricity, the motor 32 may be a traction motor; Paragraph [0032] Line 10-16) disposed so that the at least one electric motor [32] drives the plurality of wheels (In order to help in preventing unwanted flow of electrical energy in an electrical vehicle context, the traction battery and motor are often operated in an electrically "floating" or ungrounded mode, in which the traction battery and motor equipment are totally isolated from the housing or chassis in which it is located, so that the traction power system electrical current flows in a closed loop; Paragraph [0009] Line 7-13);
a high voltage electric power source [12] (System 10 includes a direct voltage source designated generally as 12, which includes plural series-connected voltage sources illustrated as electrochemical batteries 12a and 12b; Paragraph [0031] Line 2-5; When voltage source 12 has a "high" voltage, which is to say a voltage which is great enough to cause injury or death to an individual, ground faults should be detected, and when a ground fault is detected, the voltage source 12 should be disconnected, or at least a warning given of the existence of the ground fault; Paragraph [0033] Line 14-19; Therefore the power source 12 is a high voltage electric power source) in electrical communication with the at least one electric motor [32] (The coupling of the positive and negative voltages to inverter 30 energizes the inverter, and allows it to generate suitable voltages, which may be alternating voltages, for the operation of a second load 32, which is illustrated as being an electric motor M. In the context of a vehicle which is powered in whole or in part by electricity, the motor 32 may be a traction motor; Paragraph [0032] Line 10-16); wherein the electric power source comprises one or more battery packs [12a, 12b] (In Figure 2a: Modified Figure 2a of Carruthers above, system 10 includes a direct voltage source designated generally as 12, which includes plural series-connected voltage sources illustrated as electrochemical batteries 12a and 12b. While only two such sources or batteries are illustrated, three or more batteries may be series-connected or stacked to generate the voltage of source 12; Paragraph [0031] Line 1-8);
an electrical load [30] (inverter 30 as the electrical load) including the at least one electric motor [32] disposed electrically across the electric power source [12] (Modified Figure 2a of Carruthers above, the positive (+) voltage from the positive terminal of voltage source 12a is connected by way of a conductor 14+ to a terminal 30a of a load such as an inverter, power converter, DC/DC converter or other such high voltage device or system, illustrated generally as a block 30; Paragraph [0032] Line 1-6) so that the electric power source [12] provides electric power to the electrical load [30] (FIG. 2c illustrates the arrangement of FIG. 2a with the contactor K1 closed or conductive, to thereby complete a current loop from the positive (+) terminal of battery 12a through contactor K1, and by way of conductor bus 14+ to terminal 30a of inverter 30, through the inverter 30; Paragraph [0040] Line 3-7);
electrical circuitry [20]+[30]+[12] including the electric power source [12] and the electrical load [30] (A balance circuit designated generally as 20 is connected "between" conductors or buses 14+ and 14- in Modified Figure 2a of Carruthers below. The balance circuit 20 includes a voltage divider 21, well known in the art, including first and second series-connected resistance devices, such as resistors 20a and 20b; Paragraph [0033] Line 1-5; Balance circuit 20 including the power source 12 and inverter 30 forms the electrical circuitry) so that the electric power source [12] applies high voltage power to the electrical load [30] (FIG. 2c illustrates the arrangement of FIG. 2a with the contactor K1 closed or conductive, to thereby complete a current loop from the positive (+) terminal of battery 12a through contactor K1, and by way of conductor bus 14+ to terminal 30a of inverter 30, through the inverter 30; Paragraph [0040] Line 3-7);
at least one switch [K1] disposed in the electrical circuitry [20] upstream from the electrical load [30] (Also in Modified Figure 2a of Carruthers below, a contactor, switch or relay contact arrangement K1 is interposed between the positive (+) terminal of voltage source 12 and bus conductor 14+; Paragraph [0038] Line 5-7) with respect to the electric power source [12] so that the at least one switch [K1], 
in a first switch state (Figure 2c shows the first state when the switch K1 is closed), conducts electric current within the electrical circuitry [20] through the at least one switch [K1] (FIG. 2c illustrates the arrangement of FIG. 2a with the contactor K1 closed or conductive, to thereby complete a current loop from the positive (+) terminal of battery 12a through contactor K1, and by way of conductor bus 14+ to terminal 30a of inverter 30, through the inverter 30, and returning to the voltage source 12 by way of conductor bus 14-; Paragraph [0040] Line 3-8) and, 
in a second switch state (Figure 2a: Modified Figure 2a of Carruthers above shows the second state when the switch K1 is open), opens at least part of the electrical circuitry [20] so that the high voltage power [12] is not applied to at least part of the electrical load [30] (In FIG. 2a: Modified Figure 2a of Carruthers above, a contactor, switch or relay contact arrangement K1 is interposed between the positive (+) terminal of voltage source 12 and bus conductor 14+. Such a contactor or switch is commonly provided in order to be able to turn OFF or deenergize the load, which in this case includes inverter 30, without removing the battery pack of source 12. In the case illustrated in FIG. 2a, contactor K1 is open or nonconductive. Consequently, there is no "floating" or isolated path for the flow of current from voltage source 12 to the load including inverter 30; Paragraph [0038] Line 5-14; Therefore when K1 in the second state opens at least part of the electrical circuitry [20] so that the high voltage power [12] is not applied to at least part of the electrical load [30]);
a first electrical terminal (Figure 2a: Modified Figure 2a of Carruthers above shows the first electrical terminal) connected to a first position [14+] (The position of conductor 14+ is the first position), between the at least one switch [K1] and the electrical load [30] (Figure 2a: Modified Figure 2a of Carruthers above shows a first electrical terminal connected to a first position [14+] (The position of conductor 14+ is the first position), between the at least one switch [K1] and the electrical load [30]) , in a portion of the electrical circuitry [20]  at which high voltage exists when the at least one switch [K1] is in the first switch state (Figure 2c shows the first state when the switch K1 is closed) (When the switch is closes i.e. when the switch is in first state current flows from the source to the load and the electrical circuitry and high voltage exits in the resistance 20a of the electrical circuitry 20);
a second electrical terminal (Figure 2a: Modified Figure 2a of Carruthers above shows the second electrical terminal) connected to a second position [14-] (The position of conductor 14- is the second position), between the at least one switch [K1] and the electrical load [30] (Figure 2a: Modified Figure 2a of Carruthers above shows a first electrical terminal connected to a second position [14-] (The position of conductor 14- is the second position), between the at least one switch [K1] and the electrical load [30]), in the portion of the electrical circuitry [20], wherein application of a predetermined resistance [Rg] (Rg is the predetermined resistance) (Rg is the equivalent resistance of balance circuit 20, corresponding to the parallel impedance of voltage divider 21, which equals half the value of resistance 20a or 20b when they have equal value; Paragraph [0057] Line 1-4) across the first and second electrical terminals produces a voltage drop [Vlink] (Vlink is the voltage drop in the first switch state when the switch is closed across the first and second terminal) across the predetermined resistance [Rg] that is in a voltage drop [Vlink] first state when the at least one switch [K1] is in its first switch state (FIG. 2c illustrates the arrangement of FIG. 2a with the contactor K1 closed or conductive, to thereby complete a current loop from the positive (+) terminal of battery 12a through contactor K1, and by way of conductor bus 14+ to terminal 30a of inverter 30, through the inverter 30, and returning to the voltage source 12 by way of conductor bus 14-. In FIG. 2c, the link voltage appearing across capacitor 210 is illustrated by an arrow Vlink=VDC; Paragraph [0040] Line 5-10; When the switch is closed in the first state the voltage drop is Vlink in the predetermined resistance Rg as the resistance path is parallel to capacitor 210) and is in a voltage drop second state (Vfault is the second state voltage drop) when the at least one switch [K1] is in its second switch state (when the switch is open is the second state) (If, on the other hand, a ground fault 40 exists in the arrangement of FIG. 2a, the Thevenin equivalent circuit of FIG. 2b shows that the ground fault 40 provides a path for the flow of current under the impetus of the fault voltage Vfault, impeded by the series combination of the fault resistance and the parallel combination 250; Paragraph [0039] Line 1-5; The fault voltage Vfault is given by 8 V fault = Vlink 2 Igf 1 - Vlink 1 Igf 2 2 ( Igf 1 - Igf 2 ) ( 6 ); Paragraph [0058] Line 1-2), wherein 
the voltage drop first state is different from the voltage drop second state (The fault voltage Vfault is given by 8 V fault = Vlink 2 Igf 1 - Vlink 1 Igf 2 2 ( Igf 1 - Igf 2 ) ( 6 ); Paragraph [0058] Line 1-2; Equation 6 shows the voltage drop at the second stage Vfault which is different than the voltage at the first state Vlink);
a first at least one electrical component [20a] (resistor 20a as the first electrical component) electrically disposed between the first electrical terminal and the first position (point 14+) in the electrical circuitry [20] (A balance circuit designated generally as 20 is connected "between" conductors or buses 14+ and 14- in Figure 2a: Modified Figure 2a of Carruthers above. The balance circuit 20 includes a voltage divider 21, well known in the art, including first and second series-connected resistance devices, such as resistors 20a and 20b. Also, the resistance provided by each of resistors 20a and 20b of FIG. 1a can be provided by a plurality of series-, parallel-, or series-parallel-connected resistors or resistance devices; Paragraph [0033] Line 1-13; Figure 2a: Modified Figure 2a of Carruthers above shows the first electrical component as the resistance 20a electrically disposed between first electrical terminal and the first position at the point 14+) so that the first at least one electrical component [20a] passes at most a low level of electric current from the first position to the first electrical terminal when a short circuit between the first electrical terminal and the portion of the electrical circuitry completes an electric circuit that includes the first at least one electrical component [20a] and the electric power source [12] (Because of the electrical component as the resistance a low level current flows through the first electrical component from the first position to the first electrical terminal when a short circuit between the first electrical terminal and the portion of the electrical circuitry completes an electric circuit that includes the first at least one electrical component [20a] and the electric power source [12]); and
a second at least one electrical component [20b] (resistor 20b as the second electrical component) electrically disposed between the second electrical terminal and the second position (point 14-]) in the electrical circuitry [20] (A balance circuit designated generally as 20 is connected "between" conductors or buses 14+ and 14- in Figure 2a: Modified Figure 2a of Carruthers above. The balance circuit 20 includes a voltage divider 21, well known in the art, including first and second series-connected resistance devices, such as resistors 20a and 20b. Also, the resistance provided by each of resistors 20a and 20b of FIG. 1a can be provided by a plurality of series-, parallel-, or series-parallel-connected resistors or resistance devices; Paragraph [0033] Line 1-13; Figure 2a: Modified Figure 2a of Carruthers above shows the second electrical component as the resistance 20b electrically disposed between second electrical terminal and the second position at the point 14-) so that the second at least one electrical component [20b] passes at most a low level of electric current from the second position to the second electrical terminal when a short circuit between the second electrical terminal and the portion of the electrical circuitry completes an electric circuit that includes the second at least one electrical component [20b] and the electric power source [12] (Because of the electrical component 20b as the resistance a low level current flows through the second electrical component 20b from the second position to the second electrical terminal when a short circuit between the second electrical terminal and the portion of the electrical circuitry completes an electric circuit that includes the second at least one electrical component [20b] and the electric power source [12]).

Regarding claim 8, Carruthers teaches an electric bus, comprising
a third at least one electrical component [24+20b] (Current sensor 24 and the resistor 20b as the third electrical component) electrically disposed between the first electrical terminal and the second position [14-] in the electrical circuitry [20] (Figure 2a: Modified Figure 2a of Carruthers above shows that the third at least one electrical component [24+20b] (Current sensor 24 and the resistor 20b as the third electrical component) electrically disposed between the first electrical terminal and the second position in the electrical circuitry [20]) so that the third at least one electrical component [24+20b] passes at most a low level of electric current from the second position to the first electrical terminal when a short circuit between the first electrical terminal and the portion of the electrical circuity completes an electric circuit that includes the third at least one electrical component and the electric power source [12] (Because of the electrical component 20b as the resistance in the third electrical component a low level of electric current from the second position to the first electrical terminal when a short circuit between the first electrical terminal and the portion of the electrical circuity completes an electric circuit that includes the third at least one electrical component and the electric power source [12]), and
a fourth at least one electrical component [24+20a] (Current sensor 24 and the resistor 20a as the fourth electrical component) electrically disposed between the second electrical terminal and the first position in the electrical circuitry (Figure 2a: Modified Figure 2a of Carruthers above shows that the fourth at least one electrical component [24+20a] (Current sensor 24 and the resistor 20a as the fourth electrical component) electrically disposed between the second electrical terminal and the first position [14+] in the electrical circuitry [20]) so that the fourth at least one electrical component passes at most a low level of electric current from the first position [14+] to the second electrical terminal when a short circuit between the second electrical terminal and the portion of the electrical circuity completes an electric circuit that includes the fourth at least one electrical component and the electric power source [12] (Because of the fourth electrical component as the resistance 20a, at least one electrical component passes at most a low level of electric current from the first position to the second electrical terminal when a short circuit between the second electrical terminal and the portion of the electrical circuity completes an electric circuit that includes the fourth at least one electrical component and the electric power source).

Regarding claim 9, Carruthers teaches an electric bus, wherein 
the third at least one electrical component [24+20b] comprises the second at least one electrical component [20b] and wherein the fourth at least one electrical component [24+20a] comprises the first at least one electrical component [20a] (Figure 2a: Modified Figure 2a of Carruthers above shows the third at least one electrical component [24+20b] comprises the second at least one electrical component [20b] and wherein the fourth at least one electrical component [24+20a] comprises the first at least one electrical component [20a]).

Regarding claim 10, Carruthers teaches an electric bus, 
wherein the at least one switch [K1] is an electrical contactor (Also in Figure 2a: Modified Figure 2a of Carruthers above, a contactor, switch or relay contact arrangement K1 is interposed between the positive (+) terminal of voltage source 12 and bus conductor 14+; Paragraph [0038] Line 5-7).

Regarding claim 11, Carruthers teaches an electric bus, wherein 
the respective positions [14+ and 14-] of the electrical circuitry [20] are disposed electrically in parallel to both the electric power source [12] and the electrical load [30] (A balance circuit designated generally as 20 is connected "between" conductors or buses 14+ and 14- in FIG. 1. The balance circuit 20 includes a voltage divider 21, well known in the art, including first and second series-connected resistance devices, such as resistors 20a and 20b. Also, the resistance provided by each of resistors 20a and 20b of FIG. 1a can be provided by a plurality of series-, parallel-, or series-parallel-connected resistors or resistance devices; Paragraph [0033] Line 1-13; Figure 2a: Modified Figure 2a of Carruthers above shows that the respective positions [14+ and 14-] of the electrical circuitry [20] are disposed electrically in parallel to both the electric power source [12] and the electrical load [30]).


Regarding claim 22, Carruthers teaches method of testing a high-voltage electrical system [10] within an electric bus (Hybrid electric vehicles (HEVs) combine the internal combustion engine of a conventional vehicle with the battery and electric motor of an electric vehicle; Paragraph [0007] Line 1-2; Vehicle can be bus or car or any transport; Electrical fault detection in the context of direct voltages, and more especially to detection of the resistance and voltage to a nominally isolated ground; Paragraph [0001] Line 1-3; When voltage source 12 has a "high" voltage, which is to say a voltage which is great enough to cause injury or death to an individual, ground faults should be detected, and when a ground fault is detected, the voltage source 12 should be disconnected, or at least a warning given of the existence of the ground fault; Paragraph [0033] Line 14-19), comprising:
the steps of: providing a body supported by a plurality of wheels (all vehicle comprises a body supported by a plurality of wheels although the reference odes not say anything about wheel), 
at least one electric motor [32] (The coupling of the positive and negative voltages to inverter 30 energizes the inverter, and allows it to generate suitable voltages, which may be alternating voltages, for the operation of a second load 32, which is illustrated as being an electric motor M. In the context of a vehicle which is powered in whole or in part by electricity, the motor 32 may be a traction motor; Paragraph [0032] Line 10-16) disposed so that the at least one electric motor [32] drives the plurality of wheels (In order to help in preventing unwanted flow of electrical energy in an electrical vehicle context, the traction battery and motor are often operated in an electrically "floating" or ungrounded mode, in which the traction battery and motor equipment are totally isolated from the housing or chassis in which it is located, so that the traction power system electrical current flows in a closed loop; Paragraph [0009] Line 7-13);
a high voltage electric power source [12] (System 10 includes a direct voltage source designated generally as 12, which includes plural series-connected voltage sources illustrated as electrochemical batteries 12a and 12b; Paragraph [0031] Line 2-5; When voltage source 12 has a "high" voltage, which is to say a voltage which is great enough to cause injury or death to an individual, ground faults should be detected, and when a ground fault is detected, the voltage source 12 should be disconnected, or at least a warning given of the existence of the ground fault; Paragraph [0033] Line 14-19; Therefore the power source 12 is a high voltage electric power source) in electrical communication with the at least one electric motor [32] (The coupling of the positive and negative voltages to inverter 30 energizes the inverter, and allows it to generate suitable voltages, which may be alternating voltages, for the operation of a second load 32, which is illustrated as being an electric motor M. In the context of a vehicle which is powered in whole or in part by electricity, the motor 32 may be a traction motor; Paragraph [0032] Line 10-16);
an electrical load [30] (inverter 30 as the electrical load) including the at least one electric motor [32] disposed electrically across the electric power source [12] (Modified Figure 2a of Carruthers above, the positive (+) voltage from the positive terminal of voltage source 12a is connected by way of a conductor 14+ to a terminal 30a of a load such as an inverter, power converter, DC/DC converter or other such high voltage device or system, illustrated generally as a block 30; Paragraph [0032] Line 1-6) so that the electric power source [12] provides electric power to the electrical load [30] (FIG. 2c illustrates the arrangement of FIG. 2a with the contactor K1 closed or conductive, to thereby complete a current loop from the positive (+) terminal of battery 12a through contactor K1, and by way of conductor bus 14+ to terminal 30a of inverter 30, through the inverter 30; Paragraph [0040] Line 3-7);
and at least one first electrical component [20a] (resistor 20a as the first electrical component) (A balance circuit designated generally as 20 is connected "between" conductors or buses 14+ and 14- in Figure 2a: Modified Figure 2a of Carruthers above. The balance circuit 20 includes a voltage divider 21, well known in the art, including first and second series-connected resistance devices, such as resistors 20a and 20b. Also, the resistance provided by each of resistors 20a and 20b of FIG. 1a can be provided by a plurality of series-, parallel-, or series-parallel-connected resistors or resistance devices; Paragraph [0033] Line 1-13);
a second electrical terminal (Figure 2a: Modified Figure 2a of Carruthers above shows the second electrical terminal) and at least one second electrical component [20b] (resistor 20b as the second electrical component) (A balance circuit designated generally as 20 is connected "between" conductors or buses 14+ and 14- in Figure 2a: Modified Figure 2a of Carruthers above. The balance circuit 20 includes a voltage divider 21, well known in the art, including first and second series-connected resistance devices, such as resistors 20a and 20b. Also, the resistance provided by each of resistors 20a and 20b of FIG. 1a can be provided by a plurality of series-, parallel-, or series-parallel-connected resistors or resistance devices; Paragraph [0033] Line 1-13);
wherein the first at least one electrical component [20a] is disposed and configured so that the first at least one electrical component [20a]  passes at most a low level of electric current to the first electrical terminal when a short circuit between the first electrical terminal and a portion of an electrical circuit [20]+[30]+[12] including the electric power source [12] and the electrical load [30] (A balance circuit designated generally as 20 is connected "between" conductors or buses 14+ and 14- in Modified Figure 2a of Carruthers below. The balance circuit 20 includes a voltage divider 21, well known in the art, including first and second series-connected resistance devices, such as resistors 20a and 20b; Paragraph [0033] Line 1-5; Balance circuit 20 including the power source 12 and inverter 30 forms the electrical circuitry) that has a high voltage level completes an electric circuit that includes the first at least one electrical component [20a] and the electric power source [12] (Because of the electrical component as the resistance a low level current flows through the first electrical component from the first position to the first electrical terminal when a short circuit between the first electrical terminal and the portion of the electrical circuitry completes an electric circuit that includes the first at least one electrical component [20a] and the electric power source [12]); and
wherein the second at least one electrical component is disposed and configured so that the second at least one electrical component [20b] passes at most a low level electric current to the second electrical terminal when a short circuit between a portion of an electric circuit including the electric power source and the electrical load that has a high voltage level completes an electric circuit that includes the second at least one electrical component and the electric power source (Because of the electrical component 20b as the resistance a low level current flows through the second electrical component 20b from the second position to the second electrical terminal when a short circuit between the second electrical terminal and the portion of the electrical circuitry completes an electric circuit that includes the second at least one electrical component [20b] and the electric power source [12]);
and operatively connecting a voltage test meter electrically across the first electrical terminal and the second electrical terminal (In FIG. 1a, item 24 represents an in-line current sensor, which produces a signal on a signal path 24s representing the current flowing in sensing path 24; Paragraph [0034] Line 4-7; In line current sensor measures the current to determine the voltage as a voltage meter by the known resistance).

Regarding claim 23, Carruthers teaches a method, wherein the providing step comprises providing 
at least one switch [K1] disposed electrically between the electric power source [12] and the electrical load [30] (Also in Modified Figure 2a of Carruthers below, a contactor, switch or relay contact arrangement K1 is interposed between the positive (+) terminal of voltage source 12 and bus conductor 14+; Paragraph [0038] Line 5-7) and at least one of the first electrical terminal [20a] and the second electrical terminal so that the at least one switch [K1], 
in a first switch state (Figure 2c shows the first state when the switch K1 is closed), conducts electric current between the electric power source [12], and the electrical load [30] and at least one of the first electrical terminal and the second electrical terminal (FIG. 2c illustrates the arrangement of FIG. 2a with the contactor K1 closed or conductive, to thereby complete a current loop from the positive (+) terminal of battery 12a through contactor K1, and by way of conductor bus 14+ to terminal 30a of inverter 30, through the inverter 30, and returning to the voltage source 12 by way of conductor bus 14-; Paragraph [0040] Line 3-8) and, 
in a second switch state (Figure 2a: Modified Figure 2a of Carruthers below shows the second state when the switch K1 is open), blocks flow of electric current from the electric power source [12] to at least part of the electrical load [30] (In FIG. 2a: Modified Figure 2a of Carruthers below, a contactor, switch or relay contact arrangement K1 is interposed between the positive (+) terminal of voltage source 12 and bus conductor 14+. Such a contactor or switch is commonly provided in order to be able to turn OFF or deenergize the load, which in this case includes inverter 30, without removing the battery pack of source 12. In the case illustrated in FIG. 2a, contactor K1 is open or nonconductive. Consequently, there is no "floating" or isolated path for the flow of current from voltage source 12 to the load including inverter 30; Paragraph [0038] Line 5-14; Therefore when K1 in the second state blocks flow of electric current from the electric power source [12] to at least part of the electrical load [30]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866